     Case 3:17-cv-01362 Document 157 Filed 02/11/20 Page 1 of 16 PageID #: 928



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

         Plaintiff,

v.                                                  Civil Action No. 3:17-01362

AMERISOURCEBERGEN                       DRUG
CORPORATION, et al.

          Defendants.

____________________________________

CABELL COUNTY COMMISSION,

         Plaintiff,
                                                    Civil Action No. 3:17-01665
v.

AMERISOURCEBERGEN                       DRUG
CORPORATION, et al.

         Defendants.


                           (proposed) CASE MANAGEMENT ORDER

         The following shall apply to the above-captioned cases, for which a single consolidated

Corrected Joint and Third Amended Complaint was filed on September 16, 2019.

         1.      Threshold Dispositive Motions. The parties agree that early briefing on issues

of res judicata, standing to bring a public nuisance claim, non-party fault, and the statute of

limitations will shape this litigation, and the parties are conferring on that briefing schedule.

Opening briefs on these issues shall be filed by March 13, 2020.

         2.      Document Production.

                 A. Document discovery has commenced. Each defendant may serve up to 35

requests for production on each plaintiff.

         B.      Plaintiffs may collectively serve up to ten new requests for production on each

DC: 7231789-8
   Case 3:17-cv-01362 Document 157 Filed 02/11/20 Page 2 of 16 PageID #: 929



defendant that are narrowly targeted to issues unique to the plaintiffs’ jurisdictions. Plaintiffs

may also seek supplementation of document requests from Track One in In re National

Prescription Opiate Litigation, MDL No. 2804 (“the MDL”) to the extent defendants’ responses

were limited to the Track One jurisdictions; such supplementation may be requested only for the

purposes of expanding responses and production to include the plaintiffs’ jurisdictions as well.

Plaintiffs shall identify the specific requests on which such supplementation is sought by no later

than March 2, 2020.

       C.      The parties have agreed on search terms. The parties shall meet and confer about

the custodians and non-custodial sources they intend to search for responsive material and make

good faith efforts (a) to reach agreement on custodians to the extent possible and (b) to identify

any disputes that cannot be resolved and present them to the Special Master for prompt

resolution.

       D.      Each party shall provide by March 20, 2020, its then-current list of custodians

and non-custodial sources for its document production and confirm that this list includes those

individuals and other sources that the party believes, based on good-faith investigation (and,

where applicable, negotiation with the opposing parties), are most likely to have non-cumulative

discoverable information responsive to any document request received by February 28, 2020, or

includes those individuals and sources as otherwise agreed to by the parties. This confirmation

shall be updated as necessary to cover any additional document requests served after February

28, 2020; such updates shall be due 30 days following service of each additional request.

Nothing in this provision shall be construed as abrogating the requirements of the Federal Rules

of Civil Procedure. New requests for additional custodians made after April 1, 2020, are

disfavored, and any such requests shall include a statement of reasons (a) why the requested

documents are needed and (b) why the source was not previously identified as a custodian for
                                                2
   Case 3:17-cv-01362 Document 157 Filed 02/11/20 Page 3 of 16 PageID #: 930



production purposes.

       E.      No party is required to serve its entire allocation of document requests at one

time. However, in the interests of efficiency parties are strongly encouraged to serve the bulk of

their requests early, especially those for which the search for, collection, and review of

responsive documents is likely to be time-consuming. Producing parties shall consider in good

faith requests to prioritize the production of particular categories of documents; in making such

prioritization requests, however, requesting parties shall consider the responding party’s need for

efficiency in the search for, collection, and review of documents. Absent good cause, no new

requests for production may be served after April 10, 2020. Nothing in this paragraph shall

prohibit a party from taking the position at a later date that particular documents that have

recently come to its attention fall within the scope of an earlier-served request and should be

produced.

       F.      Document production shall be made expeditiously and on a rolling basis, with

production substantially complete by May 1, 2020, for all documents that are the subject of

requests served on or before March 20, 2020. Beginning on the first Friday in March 2020, each

party shall serve on all other parties a weekly report on the status and progress of its production.

A party may not eliminate a custodian it previously identified for production unless that action is

agreed to by the opposing parties or approved by the Court or the Special Master.

       G.      Each production of documents by a party shall be accompanied by a cover letter

that describes the custodians and/or non-custodial source(s), as well as types of documents that

are being produced.

       H.      If documents are produced from a format (such as hard copy) in which there is no

metadata identifying the custodial source, that source information shall be supplied through a

metadata overlay included with the production.
                                                 3
   Case 3:17-cv-01362 Document 157 Filed 02/11/20 Page 4 of 16 PageID #: 931



       I.      If a party contends that documents it is requested to produce should instead be

sought from a third party (such as a vendor or former employee), it shall give prompt notice of

that fact, identifying the documents or categories of documents at issue and the third-party

source from which it should be sought.

       J.      The protective orders and orders regarding document and electronically stored

information (“ESI”) production entered in the MDL shall apply fully in the above-captioned

cases. The protective order and the amendments thereto are attached as Exhibits through K. The

ESI order is attached as Exhibit L.

       3.      Interrogatories.

       A.      Service of interrogatories has commenced. Each defendant may serve up to 35

interrogatories on each plaintiff.

       B.      Plaintiffs may collectively serve up to ten new interrogatories on each defendant

that are narrowly targeted to issues unique to the plaintiffs’ jurisdictions. Plaintiffs may also

seek supplementation of responses to interrogatories from Track One in the MDL to the extent

defendants’ responses were limited to the Track One jurisdictions; such supplementation may be

requested only for the purposes of expanding responses and production to include plaintiffs’

jurisdictions as well.    Plaintiffs shall identify the specific interrogatories on which such

supplementation is sought by March 2, 2020.

       4.      Fact Discovery Cut-off. On the condition that the parties substantially complete

document discovery as specified in paragraph 2.F above, the deadline for the completion of all

fact discovery shall be August 7, 2020.

       5.      Depositions.

       A.      Unless specifically authorized by the Court or the Special Master for good cause

shown, no party depositions shall be taken until after the Special Master determines that all
                                               4
   Case 3:17-cv-01362 Document 157 Filed 02/11/20 Page 5 of 16 PageID #: 932



parties have substantially completed their productions of all documents that are subject to

requests served on or before March 20, 2020. Non-party depositions may be taken prior to the

commencement of party depositions.

       B.      Defendants shall collectively be entitled to take up to 100 depositions of plaintiffs

(including current and former employees and officials).

       C.      Plaintiffs may collectively take up to 10 depositions of each defendant (including

current and former employees) upon a showing that each witness requested has job

responsibilities that are specific to Cabell County or the City of Huntington.

       D.      If a witness currently or previously employed by a defendant who was deposed in

Track One in the MDL has knowledge specific to Cabell County or the City of Huntington and

was not questioned on that subject previously, plaintiffs may notice that witness’s deposition to

address only the issues specific to the plaintiffs’ jurisdictions. Questioning of such a witness on

subjects covered in the prior deposition and/or not otherwise specific to the plaintiffs’

jurisdictions is prohibited. Any such deposition shall count against plaintiffs’ allocation for that

defendant.

       E.      The foregoing limitations do not apply to the depositions of third parties or place

a limit on the number of depositions the parties may take of third parties.

       F.      The party issuing a deposition notice shall include in the notice the name of the

party or third party for which testimony is sought (or with whom the witness is affiliated) and

whether the witness is a current or former employee of that party or third party (e.g., “former

State of West Virginia employee Jane Doe”).

       G.      A party requesting a deposition of a witness from an opposing party shall specify

whether production is sought of custodial documents from that witness if the witness has not

already been identified as a custodian. Nothing in this provision shall excuse the requesting
                                                 5
  Case 3:17-cv-01362 Document 157 Filed 02/11/20 Page 6 of 16 PageID #: 933



party of the obligation to make the showing required under paragraph 2.D. above if the custodian

request is made after April 17, 2020. Any new request for party depositions made 60 days or

more after the opening of deposition discovery must be accompanied by an explanation for why

the witness was not identified previously.

       H.       The parties shall make best efforts to reach agreement on a reasonable schedule

for depositions. To the extent the parties cannot agree, the following provisions will apply. A

party who is asked to provide a deposition date for a witness shall respond to that request within

five business days. If a specific date cannot be provided by the time the response is due, the

response shall explain why and commit to a date by which a deposition date will be provided. If

the responding party objects to making a requested witness available for deposition, its response

shall set forth the grounds for that objection. If a party fails to respond as set out above to a

request for deposition of one of its witnesses, the opposing party may proceed to issue a notice

for the deposition. Such notice shall permit reasonable time for the production of the witness’s

custodial files in advance of the noticed date if such production has been requested and agreed to

(or ordered by the Court or the Special Master) and remains outstanding. The parties shall work

together in good faith to schedule depositions as promptly as possible while accounting for

deponents’ and counsel’s schedules. Absent contrary agreement of the parties, custodial file

production, if requested and agreed to (or ordered by the Court or the Special Master), must be

complete at least 14 calendar days before the deposition, and deposition dates should be set with

that in mind.

       I.       Except as provided herein, the Order Establishing Deposition Protocol in the

MDL (attached as Exhibit M) shall apply in the above-captioned cases. Additionally, the parties

shall also comply with the following rules:



                                                6
  Case 3:17-cv-01362 Document 157 Filed 02/11/20 Page 7 of 16 PageID #: 934



               a.      The party hosting a deposition shall provide (i) a room for the deposition

that is of sufficient size to accommodate anticipated attendance, along with Wi-Fi, (ii) a break-

out room for each side, and (iii) beverages for the witness, court reporter and videographer, and

other attendees.

               b.      During examination, a break should not be taken while a question is

pending except for the purpose of permitting the witness to consult with his or her counsel

concerning a possible assertion of privilege; such consultation shall be privileged.

Communications between a witness and his or her counsel during a break taken with no question

pending shall not be the subject of inquiry. Such conversations are subject to the attorney-client

and work-product privileges.

               c.      Absent unusual circumstances, counsel shall include Bates numbers of any

document used as an exhibit and shall provide copies of any videos or other demonstratives used

at the deposition to the court reporter and to opposing counsel.           All exhibits, including

demonstrative aids, shall be marked by the court reporter in accordance with standard procedure.

       6.      Rule 30(b)(6) Depositions.

       A.      Defendants may serve by April 15, 2020, a joint 30(b)(6) notice on each plaintiff

with no more than 25 topics. The deposition itself shall not occur until after the opening of

deposition discovery; the date in the notice as originally served shall accordingly be left blank.

The combined time limit for all witnesses designated to testify in response to the notice served

on each plaintiff shall be 14 hours. Absent consent, no single session shall exceed seven hours;

however, if more than seven hours are expected to be required for the topics to be addressed by a

particular designee, the questioning parties shall endeavor to give advance notice of that fact and

the parties shall identify a mutually convenient date to complete the session.

       B.      Plaintiffs may serve by April 15, 2020, on each defendant a joint supplemental
                                                 7
   Case 3:17-cv-01362 Document 157 Filed 02/11/20 Page 8 of 16 PageID #: 935



30(b)(6) notice with no more than 10 topics that are specific to the plaintiff jurisdictions and that

were not (and could not have been) covered in the MDL Track One 30(b)(6) depositions of those

defendants. The combined time limit for all witnesses designated to testify in response to such a

notice served on each such defendant shall be four hours. The deposition dates in the notices as

originally served by plaintiffs shall be left blank.

        C.      A party receiving a Rule 30(b)(6) notice shall serve any objections it has to that

notice within 25 days of receipt of the notice. The parties shall promptly meet and confer

concerning those objections and shall submit any disputes that cannot be resolved to the Special

Master so that the deposition(s) can move forward without undue delay after deposition

discovery opens.

        D.      Within 10 days following the opening of deposition discovery, each party shall

identify its designees for the topics in the 30(b)(6) notice served on it, setting forth the topics for

which each witness is designated.

        E.      There is no limit on the number of designees a party may designate to testify on

its behalf in response to a Rule 30(b)(6) notice.

        F.      Consistent with the requirements of the Federal Rules of Civil Procedure, all

documents relied upon by a witness in preparing for 30(b)(6) testimony must be produced in

advance of the deposition. Where the 30(b)(6) deponent is also a fact witness, the parties shall

prioritize the production of the deponent’s custodial file and other relevant documents. Where a

fact deponent is also designated for 30(b)(6) topics, the party taking the deposition shall have the

same amount of time otherwise permitted for the fact deposition and such additional time as

needed for the 30(b)(6) topics, recognizing that the time devoted to the 30(b)(6) topics will count

toward the party’s 30(b)(6) deposition time limit.

        G.      Errata to deposition transcripts must be verified pursuant to 28 U.S.C. § 1746 but
                                                    8
  Case 3:17-cv-01362 Document 157 Filed 02/11/20 Page 9 of 16 PageID #: 936



need not be notarized.

       7.      Third Party Discovery.

       A.      Subpoenas seeking production of documents from, or depositions of, third parties

may be served on third parties immediately.

       B.      A third party that was served a subpoena for discovery in MDL Track One may

be served such a subpoena in the above-captioned cases only if (1) the subpoena was served in

MDL Track One by the opposing side, (2) the subpoena served in MDL Track One was focused

on the MDL Track One jurisdictions and did not seek comparable information for the plaintiffs’

jurisdictions, (3) the third party successfully objected to the production of information in

response to the prior subpoena that would be material to the plaintiffs’ jurisdictions for reasons

that did not apply in MDL Track One and/or its production was so limited by agreement, (4) the

subpoena served in MDL Track One sought only documents, while the subpoena served in the

above-captioned cases seeks only a deposition, or (5) the party seeking the subpoena otherwise

makes a showing of good cause.        Any such subpoena shall be carefully tailored to avoid

duplication of discovery provided in MDL Track One.

       C.      The parties shall comply strictly with the requirements of the Federal Rules of

Civil Procedure to provide timely notice of service of any third-party subpoenas. Any party that

serves a subpoena for documents on a third party shall make any documents produced in

response to that subpoena, whether formally or informally in lieu of formal production, available

to all parties and serve a cover letter identifying the source and Bates range of the documents

within three days of processing of the documents by that party’s e-discovery vendor. Such

documents shall be processed expeditiously for this purpose.           To avoid disputes about

compliance with these requirements, a party receiving documents from a third party pursuant to a

subpoena shall provide separate notice of that fact to all other parties within 48 hours of receipt
                                                9
  Case 3:17-cv-01362 Document 157 Filed 02/11/20 Page 10 of 16 PageID #: 937



of any such documents. If delay of more than seven days is anticipated in the processing of the

documents by the party’s e-discovery vendor for re-production as provided above, notice shall be

given of that fact. If documents are received from a third party whose deposition is to take place

fewer than ten days after receipt of the documents, the party in possession of the documents shall

expeditiously produce the documents to all other parties in the format received from the third

party.

         8.    Expert Discovery.

         A.    On the condition that fact discovery is completed as specified in paragraph 4

above, Plaintiffs’ expert reports shall be due on August 21, 2020 and shall identify dates on

which each of those experts is available for deposition between August 31, 2020 and September

18, 2020.

         B.    On the condition that fact discovery is completed as specified in paragraph 4

above, Defendants’ expert reports shall be due on September 25, 2020 and shall identify dates

on which each of those experts is available for deposition between October 5, 2020 and October

23, 2020, with all expert discovery also concluding by October 23, 2020. Should plaintiffs

obtain an extension on the due date of any of their expert reports, defendants shall receive an

equal extension on the due date of any of their responsive expert reports.

         C.    Each party shall produce, at the same time it serves the disclosures and other

materials required under Federal Rule of Civil Procedure 26(a)(2) for each of its experts, the

“facts or data considered by the witness in forming” the expert’s opinions. Documents relied

upon that were produced in discovery in this case by any party may be identified by Bates

number and need not be produced; and materials that are publicly and easily available without

cost (e.g., over the Internet) need not be produced. All other data and documents must be

produced. Each party must provide the materials required to be produced, including work
                                                10
  Case 3:17-cv-01362 Document 157 Filed 02/11/20 Page 11 of 16 PageID #: 938



papers, spreadsheets, data sets, and exhibits, in a usable format to allow evaluation of any

analyses performed. To the extent that expert’s work product is designated confidential, it shall

be subject to the governing protective order. All documents produced must bear a Bates stamp

to allow for identification. The parties shall cooperate in exchanging programs or other materials

necessary to allow full review and evaluation of the disclosed expert analyses. Nothing in this

paragraph expands in any way the disclosure requirements of Federal Rules of Civil Procedure

26(a)-(b).

       9.      Insurance Information.           Pursuant to Federal Rule of Civil Procedure

26(a)(1)(A)(iv), the parties shall produce any insurance agreements not otherwise produced in

MDL Track One under which an insurance business may be liable to satisfy all or part of a

possible judgment in the above-captioned cases, or to indemnify or reimburse for payments made

to satisfy any judgment. This includes agreements insuring against general liability, product

liability, directors and officers liability, and any other applicable agreements. The parties shall

also produce charts that depict the insurance coverage that is or may be applicable to the claims

in the above-captioned cases. The insurance agreements and coverage charts shall be produced

subject to the governing protective order, no later than March 27, 2020.

       10.     Service.

       A.      All parties shall designate two points of contact for all communications relating to

that party’s discovery responses and production. All communications to a party concerning its

responses or production shall be addressed to those points of contact; correspondence concerning

any issue of potential broader concern to other parties shall be copied to the general service lists.

       B.      The subject line of each email shall clearly identify the subject matter of the

communication and the relevant party or parties.         If the substance of a communication is

contained in a letter sent by email, the text of the email shall describe the subject matter of the
                                                 11
  Case 3:17-cv-01362 Document 157 Filed 02/11/20 Page 12 of 16 PageID #: 939



communication (e.g., “scheduling of deposition of John Doe” rather than just “sent on behalf of

[lawyer]”), unless that subject is clear from the “re” line.

       11.     Communications with Witnesses.

       A.      Any party that communicates with a former employee of another party shall

comply strictly with all applicable ethical rules. Any written communications with such a person

concerning the subject matter of this litigation, or documents obtained from the person, are

subject to discovery and shall be produced promptly; this rule shall not apply, however, if the

person in question is a current or former employee of the party engaging in the communication

and the communication is otherwise privileged.

       B.      A party seeking to schedule the deposition of the former employee of another

party shall seek to coordinate in the first instance with the witness’s former employer as required

by the Order Establishing Deposition Protocol in the MDL. If the former employee elects not to

cooperate with counsel for his or her former employer for this purpose, such counsel shall

promptly inform the party seeking the deposition of that fact so that it may pursue other options.

       C.      Any party that enters into an agreement concerning this or any other litigation on

the same subject matter with a person not currently or previously employed by that party who is

identified as a fact witness in this case in any pleading or discovery response shall disclose that

agreement promptly to all other parties. If the agreement is in writing, a copy of that document

shall be produced.     If the agreement is oral, its material terms shall be disclosed.       This

requirement shall not apply to agreements between a party and its current or former employees

entered into in the ordinary course of business except to the extent such agreements are

otherwise subject to discovery.

       12.     Touhy Requests. If any party submits a Touhy request to the federal government

(or a similar request to any state agency) for any discovery sought in the above-captioned cases,
                                                  12
  Case 3:17-cv-01362 Document 157 Filed 02/11/20 Page 13 of 16 PageID #: 940



it shall serve that request contemporaneously on all parties. Any formal response received in

response to such a request shall be served on all parties upon receipt.

       13.     Resolution of Discovery Disputes.

       A.      A party that wishes to address an alleged deficiency in the discovery responses or

production of an opposing party shall provide to the opposing party written notice, identifying

the specific discovery request(s) at issue and the nature of the alleged deficiency. The opposing

party shall respond to the notice within a reasonable period of time, not to exceed five business

days. If the deficiency is urgent, the complaining party may request a response by an earlier

date. If the responding party cannot fully respond within the time provided, it must nonetheless

provide as much of a response as it is able, stating with specificity when a complete response

will be forthcoming.

       B.      In addition to the written communications described above, the parties are

required, absent exigent circumstances, to meet and confer by telephone or in person concerning

discovery disputes before bringing them to the Special Master. Such a conversation should

ordinarily take place within ten days of the original notice of the dispute.

       C.      The failure of the responding party (a) to timely respond to the written

communication of a dispute or (b) to participate in a meet and confer discussion will not preclude

an issue from being presented to the Special Master.

       D.      The Special Master shall set a regular telephonic discovery conference for the

same time each week to address outstanding discovery disputes. Changes may be made to the

regular time and/or additional teleconferences scheduled at the Special Master’s discretion;

written notice of such changes or additions shall be provided at least 10 days in advance.

However, the Special Master may set a special conference on shorter notice to deal with an

urgent issue. The Special Master shall also consider reasonable requests from the parties for
                                                 13
  Case 3:17-cv-01362 Document 157 Filed 02/11/20 Page 14 of 16 PageID #: 941



occasional in-person hearings to address matters of particular importance.

       E.      Except in exigent circumstances, no party shall communicate disputes to the

Special Master outside of the process set out below.

       F.      Disputes shall be presented to the Special Master through the following process:

               a.      A party wishing to place a dispute on the agenda for an upcoming

conference shall give written notice of that fact at least four business days before the conference.

Such notice shall be served on all parties and the Special Master and shall concisely set forth the

nature of the dispute, the relief requested, and the arguments in support of the request. Each such

submission shall include a certification that either (a) the parties have exchanged written

communication and have met and conferred as required by this Order or (b) the deadline for

meeting and conferring or otherwise responding has passed. The Special Master is authorized to

assess attorney’s fees and costs against a party that prematurely presents an issue to the Special

Master without complying with the meet-and-confer process.

               b.      A party against which a dispute has been asserted may submit and serve a

response, which shall be due no later than one business day before the conference. No additional

submissions may be provided on the dispute in advance of the hearing; however, a party that

believes there are new or additional points that it has not already addressed may give notice of

the fact so that the Special Master is aware that oral discussion and/or further submissions may

be needed; such notice may not itself contain any argument or other substantive content.

               c.      If a party believes that a discovery dispute warrants briefing of complex

legal or factual issues, it may request a lengthier briefing schedule and deferral of the dispute to a

later conference date. Whenever possible, the parties shall identify the need for a longer briefing

schedule during the meet-and-confer process so that an appropriate schedule may be agreed upon

in advance.
                                                 14
  Case 3:17-cv-01362 Document 157 Filed 02/11/20 Page 15 of 16 PageID #: 942



                d.      Submissions shall be served no later than by 8:00 p.m. ET on the date due.

                e.      If a party requires urgent relief on a discovery dispute for which there is

insufficient time to follow the procedures set forth above, it may email the Special Master, with

service on all counsel, concisely setting forth the nature of the dispute and the reason for

urgency. The Special Master shall give the opposing party an opportunity to be heard, either

orally or in writing, before issuing a decision. If the Special Master determines that the matter is

not urgent, he may direct that the dispute be submitted and heard according to the regular

process.

        G.      Nothing in this Order shall prohibit a party from seeking to call the Special

Master to seek urgent assistance with a dispute that arises during a deposition. However, no

party is required to place such a call, and a failure to do so shall not bar a party from seeking

appropriate relief later concerning such a dispute.

        H.      Unless she or he specifically requests it, the Special Master shall not be copied on

correspondence between the parties, including meet-and-confer correspondence on discovery

disputes. Such correspondence, if and to the extent relevant to a discovery dispute submitted for

resolution by the Special Master, may later be attached as exhibits to submissions on the dispute.

        I.      Nothing in this Order shall prohibit the parties from mutually agreeing to a

different process or different deadlines for the resolution of discovery disputes.

        14.     No Ex Parte Communications.           Unless explicitly agreed otherwise by all

affected parties, there shall be no ex parte communications with the Court or the Special Master

concerning the substance of any discovery dispute or other matter in this litigation. Conferences

shall be held on the record (either through recording of a telephonic hearing or by a court

reporter), and substantive communications not presented at conferences shall be presented solely

in writing, with service on all parties.
                                                 15
  Case 3:17-cv-01362 Document 157 Filed 02/11/20 Page 16 of 16 PageID #: 943



       15.    Motions for Summary Judgment and Daubert Motions. On the condition that

expert discovery is completed as specified in paragraph 8.B. above, motions for summary

judgment and Daubert motions shall be due on November 16, 2020; oppositions to such motions

shall be due on December 9, 2020; replies shall be due on December 23, 2020; and hearings on

motions for summary judgment and Daubert motions shall occur on January 12, 2021.

       16.    Trial.   On the condition that motion practice is completed as specified in

paragraph 15 above, a final pretrial hearing shall be held on February 4, 2021, and trial shall

commence on February 16, 2021.



Dated: ___________________                         ___________________________
                                                   Honorable David A. Faber
                                                   Senior United States District Judge




                                              16
